Case 2:18-cv-11315-PDB-MKM ECF No. 12 filed 09/30/19           PageID.3139    Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 JEFF TITUS,
      Petitioner,
                                                Case No.: 2:18-CV-11315
 v.                                             Hon. Paul D. Borman

 NOAH NAGY, Warden,                             Magistrate Mona K. Majzoub
      Respondent.
 __________________________/

                ORDER ADJOURNING DISPOSITION OF CASE
                                AND
              CLOSING CASE FOR ADMINISTRATIVE PURPOSES

          Upon consideration of the parties’ stipulation, the Court agrees to postpone

 making a dispositive decision in this case so that the Conviction Integrity Unit of

 the Michigan Attorney General’s Office may conduct an investigation to determine

 whether there is clear and convincing evidence that Mr. Titus was wrongfully

 convicted in the underlying criminal case, Kalamazoo County Circuit Court No.

 D02-0166-FC.

          IT IS ORDERED that this case is closed for administrative purposes.

 Nothing in this order shall be construed as an adjudication of Petitioner’s habeas

 claim.

          IT IS FURTHER ORDERED that Petitioner shall inform the Court at the

 conclusion of the Conviction Integrity Unit’s investigation and review whether he
Case 2:18-cv-11315-PDB-MKM ECF No. 12 filed 09/30/19           PageID.3140       Page 2 of 2




 wants to voluntarily dismiss his petition or have the Court re-open this case and

 issue a dispositive decision on his claim.


       IT IS SO ORDERED.


 Dated: September 30, 2019                        s/Paul D. Borman
                                                  Paul D. Borman
                                                  United States District Judge




                                              2
